(For digest, see S. c., ante, 672.)
Civil action to recover on a bond given by Porter  Boyd, Inc., road contractor, with the Massachusetts Bonding and Insurance Company as surety thereon, to insure the faithful performance of a road-building contract and to protect the claims of materialmen and laborers, the latter having assigned their claims to the plaintiffs.
From a judgment overruling a demurrer interposed by the Massachusetts Bonding and Insurance Company, the said defendant appeals.
The facts of this case are practically identical with those set out in the second cause of action in a suit between the same parties, this day decided, save and except the contract and bond, here in suit, apply to another section of road, to wit, Project No. 856; and, upon authority of the case just mentioned, the judgment overruling the demurrer in the present action must be approved.
Affirmed.